Title: From Benjamin Franklin to Deborah Franklin, 22 June 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 22. 1767
Capt. Falkener is arriv’d, and came yesterday to see me, and bring my Letters. I was extreamly glad of yours, because I had none by the Packet.
It seems now as if I should stay here another Winter, and therefore I must leave it to your Judgment to act in the Affair of your Daughter’s Match as shall seem best. If you think it a suitable one, I suppose the sooner it is compleated, the better. In that case, I would only advise that you do not make an expensive feasting Wedding, but conduct every thing with Frugality and Oeconomy, which our Circumstances really now require to be observed in all our Expences; For since my Partnership with Mr. Hall is expired, a great Source of our Income is cut off; and if I should lose the Post Office, which among the many Changes here is far from being unlikely, we should be reduc’d to our Rent and Interest of Money for a Subsistence, which will by no means afford the chargeable Housekeeping and Entertainments we have been used to; for my own Part I live here as frugally as possible not to be destitute of the Comforts of Life, making no Dinners for any body, and contenting my self with a single Dish when I dine at home; and yet such is the Dearness of Living here in every Article, that my Expences amaze me. I see too by the Sums you have received in my Absence, that yours are very great, and I am very sensible that your Situation naturally brings you a great many Visitors which occasion an Expence not easily to be avoided, especially when one has been long in the Practice and Habit of it: But when People’s Incomes are lessened, if they cannot proportionably lessen their Outgoings, they must come to Poverty. If we were young enough to begin Business again, it might be another Matter; but I doubt we are past it; and Business not well managed ruins one faster than no Business. In short, with Frugality and prudent Care  we may subsist decently on what we have, and leave it entire to our Children: but without such Care, we shall not be able to keep it together; it will melt away like Butter in the Sunshine; and we may live long enough to feel the miserable Consequences of our Indiscretion.
I know very little of the Gentleman or his Character, nor can I at this Distance. I hope his Expectations are not great of any Fortune to be had with our Daughter before our Death. I can only say, that if he proves a good Husband to her, and a good Son to me, he shall find me as good a Father as I can be: but at present I suppose you would agree with me that we cannot do more than fit her out handsomely in Cloaths and Furniture, not exceeding in the whole Five Hundred Pounds, of Value. For the rest, they must depend as you and I did, on their own Industry and Care: as what remains in our Hands will be barely sufficient for our Support, and not enough for them when it comes to be divided at our Decease.
Having lately bought a Piece of fine Pocket Handkerchiefs, I send you 4 of them, being Half the Piece; and shall look out for the Quilts you mention, that is, Mrs. Stevenson will, and for the Muff and Snail for Sally. None of the Things are yet come on shore.
I send you the little Shade that was copied from that great one. If it will be acceptable to my good Friend Mr. Roberts, pray give it to him.
Our Polly’s Match is quite broke off. The Difference was about Money-Matters. I am not displeas’d at it, as I did not much like the Man, thinking him a mean-spirited mercenary Fellow, and not worthy so valuable a Girl as she is in every Respect, Person, Fortune, Temper, and excellent Understanding.
Sally Franklin is well; her Father who had not seen her for a twelve month, came lately and took her home with him for a few Weeks to see her Friends; he is very desirous I should take her with me to America.
I suppose the blue Room is too blue, the Wood being of the same Colour with the Paper, and so looks too dark. I would have you finish it as soon as you can, thus. Paint the Wainscot a dead white; Paper the Walls blue, and tack the gilt Border round just above the Surbase and under the Cornish. If the Paper is not equal Coloured when pasted on, let it be brush’d over again with the same Colour: and let the Papier machée musical Figures be tack’d to the middle of the Cieling; when this is done, I think it will look very well.
Who is the Mrs. Morris you mention, as Mother to Dr. Rush[?] I am glad my Recommendations were of any Service to him.
I am glad to hear that Sally keeps up and increases the Number of her Friends. The best Wishes of a fond Father for her Happiness always attend her. I am, my dear Debby, Your affectionate Husband
B Franklin
 Addressed: To / Mrs Franklin / Philadelphia